
	
		I
		111th CONGRESS
		2d Session
		H. R. 5672
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Broun of Georgia
			 (for himself, Mr. Boren,
			 Mr. Bishop of Utah,
			 Mr. Altmire,
			 Mr. Boozman,
			 Mr. Childers,
			 Mr. Miller of Florida,
			 Mr. Rehberg,
			 Mr. Ross, and
			 Mr. Scalise) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To protect the use of traditional hunting and fishing
		  equipment on Federal lands and to prevent unnecessary and unwarranted
		  restrictions on the implements and equipment used by hunting and fishing
		  communities.
	
	
		1.Limitation on use of
			 funds
			(a)LimitationExcept as provided by subsection (b), no
			 Federal funds appropriated or made available to the Department of the Interior
			 or the Department of Agriculture, and any of their agencies or bureaus, may be
			 used to prohibit, limit, or control, based on material composition, the type of
			 firearm ammunition or fishing tackle used on Federal lands managed by the
			 Department of the Interior or the Department of Agriculture.
			(b)ExceptionsNothing
			 in section 1 shall affect the use of Federal funds to continue to prohibit,
			 limit or control, based on material composition, the type of firearm ammunition
			 or fishing tackle used for hunting and fishing—
				(1)to the extent that
			 a specific regulation is in effect on the date of the enactment of this Act;
			 or
				(2)if the best
			 scientific evidence available demonstrates that the material composition of the
			 ammunition or fishing tackle to be prohibited, limited, or controlled is having
			 or is likely to have a substantially detrimental effect on the health of a
			 local fish or wildlife population.
				
